Mr. Justice Thompson delivered the opinion of the court. 2. Intoxicating liquors, ‘§ 249*—when instruction limiting recovery to injury to means of support is misleading. Where a declaration charges and the Dramshop Act, § 9, J. & A. If 4609, authorizes recovery for injuries to the person or property of a wife from the intoxication of her husband, and there is evidence of acts of personal violence by the husband against his wife, an instruction practically limiting a right of recovery to injury to the means of support is misleading.